Appellant filed a bill for divorce charging his wife with a violent and ungovernable temper and cruelty. The wife answered by charging, in substance, the same. *Page 535 
The cause was referred to a special master who found the husband's charges proven; the wife's without proof and recommended a divorce for the husband. He also found that while the parties were previously residents of New York a decree in favor of the wife had been entered from bed and board and as to that decree the husband was in default several hundred dollars. Accordingly the master recommended the payment of $25.00 per week alimony until the further order of the court.
The chancellor was of the opinion that the husband's own wrongful conduct induced the wife's misbehavior. He overruled the master's recommendation and denied relief to both parties.
We are confronted with a situation where the master, who saw and heard the witnesses, came to one conclusion and the chancellor reached another. We have most carefully considered the entire record and we are unable to find reasonable justification in the chancellor's conclusion to reject the master's findings.
The decree is therefore reversed with directions to enter a decree not inconsistent with this opinion.
Reversed.
TERRELL, CHAPMAN and BARNS, JJ., and WISEHEART, Associate Justice, concur.
THOMAS and SEBRING, JJ., dissent.